Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the preliminary amendment filed on 03/26/2020.
Quayle Action
This application is in condition for allowance except for the following formal matters: 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Objections
Claims 1-2, 4-5 and 7-15 are objected to because of the following informalities:  Regarding Claim 1, the order of appearance of the first switching element, the second switching element, and the third switching element should be corrected to be in numerical order;	in line 15-16, “the charge completion voltage” should read as “a charge completion voltage”;in line 18, “charge completion voltage” should read as “a charge completion voltage”.	Regarding Claim 4, in line 3, “the basis” should read as “a basis”.	Regarding Claim 14, in line 3, “rated current” should read as “a rated current”.Claims 2, 4-5, and 7-15 are objected to as they depend on objected claim 1.
	Appropriate correction is required.

Allowable Subject Matter
Claims 1-2, 4-5 and 7-15 would be allowable if rewritten to overcome the claim objections made above. 	Regarding Claim 1, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…a booster to boost DC voltage, the booster including a second switching element, a third switching element, a second reverse-current blocking element, and a third reverse-current blocking element which are connected in series, the booster including an intermediate capacitor connected between a connection point between the second reverse-current blocking element and the third reverse-current blocking element, and a connection point between the third switching element and the second switching element; a smoothing capacitor which is connected in parallel to the booster and smooths the DC voltage boosted by the booster; an input terminal to which DC voltage is applied; a step-down device which has a first switching element and a first reverse-current blocking element and steps down the DC voltage applied to the input terminal; a reactor provided between the step-down device and the booster; and a controller to control the booster and the step-down device, wherein the controller turns on the third switching element in at least a partial period of a period from start of charging until the intermediate capacitor is charged to the charge completion voltage of the intermediate capacitor, and the controller repetitively turns on and off the first switching element in a period until the smoothing capacitor is charged to charge completion voltage of the smoothing capacitor.”.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 		US Patent Application Publication US 2020/0099300 A1 discloses a buck-boost DC-DC .
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JYE-JUNE LEE/Examiner, Art Unit 2838                         


/KYLE J MOODY/Primary Examiner, Art Unit 2838